Citation Nr: 1542240	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant neoplasms of the skin, to include basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran has a present diagnosis of basal cell carcinoma which is likely related to his in-service sun exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for malignant neoplasms of the skin, to include basal cell carcinoma, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the positive outcome of this decision, a discussion of the duty to notify and assist is not necessary at this time.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Generally speaking, this implies that for service connection to be granted, the record must show that a present disability is etiologically linked to some in-service incident, illness, or injury.

In the instant matter, the record is clear that the Veteran has been treated at various periods during the pendency of this appeal for basal cell carcinoma, most recently in July 2011.  The Veteran asserts that his basal cell carcinoma is the result of extended sun exposure during his active service in the Navy.

The Veteran's military personnel records indicate that the Veteran was stationed throughout his military career in various tropical and sub-tropical locations such as Finelayan, Guam; Pensacola, Florida; various stations throughout Hawaii; and in San Diego and Long Beach, California.  The Board further finds that the Veteran is competent to report extended periods of sun exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to testify as to factual matters, such as experiencing pain, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  

A private medical opinion dated July 14, 2009, by a Dr. G.R., states that the Veteran was then being treated for skin cancers and precancers that are clearly related to prior sun exposure.  The physician specifically cites to the Veteran's in-service sun exposure and states that it is likely that that exposure contributed to the Veteran's current lesions.  

A second private medical opinion dated March 2, 2010, by a Dr. J.K., states that the Veteran was currently being treated for actinic keratoses over the face, as well as the trunk and extremities, and had been treated for basal cell carcinoma, most recently in 2009.  Dr. J.K. states that it is a known medical fact that chronic exposure to ultraviolet radiation is the cause of actinic keratoses, resulting in carcinomas of the skin.  He then opined that the Veteran's various cancerous and precancerous lesions were due to the high UV index in the various areas the Veteran had been stationed during his career in the Navy.

In further support of his claim, the Veteran has submitted an article published in Scientific American in July 1996, titled Sunlight and Skin Cancer.  That article, published by two professors of dermatology at the Yale School of Medicine, draws a clear correlation between cancers such as basal cell carcinoma and sun exposure, arguing that although most skin cancers appear in older people, the damage often begins decades earlier, when the sun's rays mutate a key gene in a single cell.

In light of the above evidence of record, and in consideration of the benefit of the doubt standard, the Board finds that preponderance of the evidence is in favor of the Veteran's claim for service connection for basal cell carcinoma.  While the Veteran's present skin condition was not incurred in service, in that it did not arise until many years thereafter, the Board finds particularly probative the two medical opinions of record, which were made following examination and treatment, and in consideration of known medical principles which attribute such cancers to sun exposure.  See 38 U.S.C.A. § 5107 (West 2014) (if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue); 38 C.F.R. § 3.102 (2014) .  Thus, the Board is satisfied that service connection is proper in this case.


CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for basal cell carcinoma is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


